Citation Nr: 0529557	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-20 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
gunshot wound, right buttock, currently evaluated as 20 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1944 to 
December 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In December 
2003, the case was remanded for further development.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of gunshot 
wound to the right buttock, are characterized by a scar with 
some signs of cardinal muscle disability; there did not 
appear to be evidence of prolonged hospitalization for 
treatment of the wound, evidence of loss of deep fascia, 
ragged scar, or severe muscle injury.

2.  The veteran's service-connected disability does not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected residuals of gunshot wound, right 
buttock, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5317 
(2005).  

2.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in an 
April 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the April 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's notice letter to the 
veteran.  However, at bottom, what the VCAA seeks to achieve 
is to give the veteran notice of the elements outlined above.  
Once that has been done, irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005)

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in April 2004 which was 
after the May 2002 rating decision on appeal.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the April 2004 VCAA letter, March 2005 supplemental 
statement of the case, and October 2002 statement of the 
case, the RO informed the appellant of the applicable laws 
and regulations regarding these claims, the evidence needed 
to substantiate such claims, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  The Board also finds that all 
necessary development has been accomplished.  The RO has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate his claims, including VA treatment records.  
The appellant has also been afforded the benefit of VA 
examinations during the appeal period.  The appellant has 
not indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records and 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claims.

Analysis

Entitlement to an increased evaluation for residuals, gunshot 
wound, right buttock, currently evaluated as 20 percent 
disabling.

The present appeal involves the veteran's claim that the 
severity of his service-connected gunshot wound of the right 
buttock warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected residuals of gunshot wound to 
the right buttock have been rated by the RO under the 
provisions of Diagnostic Code 5317 for Muscle Group VII.  
This Diagnostic Code provides that Muscle Group XVII includes 
those muscles responsible for extension of the hip, abduction 
of the thigh, elevation of the opposite side of the pelvis, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XIV in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group, including the 
gluteus maximus, the gluteus medius, and the gluteus minimus.  
38 C.F.R. § 4.73, Diagnostic Code 5317.  Pursuant to the 
rating criteria of Diagnostic Code 5317, a 20 percent rating 
is warranted if impairment of this muscle group is moderate.  
If it is moderately severe, a 40 percent rating is warranted.  
Finally, if the impairment is severe, a 50 percent rating is 
warranted.  

38 C.F.R. § 4.56 sets forth the definitions of such terms as 
"slight," "moderate," "moderately severe," and "severe."

A slight muscle disability is shown by a simple wound of the 
muscle without debridement or infection.  The history and 
complaints will include a service department record of a 
superficial wound, with brief treatment and a return to duty.  
The healing will be with good functional results and no 
cardinal signs or symptoms of muscle disability.  38 C.F.R. § 
4.56(d)(1).

A moderate disability of the muscles is shown by a through-
and-through or deep penetrating wound of short track from a 
single bullet, or a small shell or shrapnel fragment, without 
the explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaints will include a service department record or other 
evidence of in-service treatment for the wound.  There will 
also be a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating the short 
track of the missile through muscle tissue.  There will also 
be some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or a lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

A moderately severe disability of the muscles is shown by a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; and tests of strength 
and endurance compared with the sound side demonstrating 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles is shown by a through-and-
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: x- ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile. 38 
C.F.R. § 4.56(d)(4).

The cardinal signs and symptoms of muscle disability include 
loss of power, weakness, a lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  See 38 C.F.R. § 4.56(c).

Service medical records showed that the veteran sustained a 
gunshot wound to the right buttock during service on May 3, 
1945.  The wound was moderately penetrating, the veteran had 
swelling and was treated with penicillin.  His condition upon 
admission to the hospital was ambulatory.  A service medical 
record dated May 31, 1945 indicated that the veteran's wound 
was practically healed and that the veteran should be able to 
return to duty in a few days.  Physical examination revealed 
a small penetrating wound about 1 inch in diameter.  The 
diagnosis was a wound, penetrating, right buttock, moderate 
in severity due to veteran being hit by enemy 25 caliber 
bullet.  

A May 1955 VA examination showed that the veteran complained 
of pain and weakness of the right lower extremity especially 
after prolonged walking.  Examination of the musculo-skeletal 
system found a residual scar that was penetrating and located 
in the lateral aspect, upper third area of the right buttock.  
The scar measured apparently "2 by 1 1/3" was non-tender, 
slightly adherent, and slightly depressed.  The examiner 
noted that there was muscle injury, involving the gluteus 
muscles manifested by pain and weakness with prolonged 
walking and standing.  The diagnosis was residuals gunshot 
wound, right buttock.  An accompanying radiographic report 
revealed that findings were within normal limits, there was 
no demonstrable soft tissue abnormality seen in the right 
buttock.  

A November 1984 note from a private doctor stated that the 
veteran was treated for apparently pain and numbness of the 
right lower extremities.  A September 2001 note from a 
private doctor indicated that the veteran complained of 
numbness in the right thigh and buttock and pain after a long 
journey.  

A November 2001 VA examination showed that the veteran had 
pain and stiffness in the right buttock.  There were no 
infections.  The veteran had difficulty standing upon flare-
ups.  Upon physical examination the examiner indicated that 
there was no evidence of deformity, the veteran had pain on 
movement, it was painful for the veteran when he flexed his 
right hip from 110-125 degrees.  The veteran walked slowly.  
The diagnosis was degenerative joint disease of hip joints 
and healed scar, right buttocks, residuals of gunshot wound.  
Further results revealed that the veteran had flare-ups of 
joint disease 3 to 4 times a week, these were precipitated by 
cold weather, and he could hardly stand up during the flare-
ups.  The veteran had limitation of motion of right hip and 
knees during flare-ups with pain having the major functional 
impact, had difficulty standing up, and walked in small steps 
assisted.  The veteran had pain in both hips and knees but 
more on the right hip and right knee.  He had flexion of the 
right hip from 0 to 115 degrees and of the left hip from 0 to 
120 degrees.  Extension of the right hip was 0 to 20 degrees 
and extension of the left hip was 0 to 25 degrees.  The 
veteran had flexion of the right hip during flare-ups from 0 
to 110 degrees and extension during flare-ups was 0 to 15 
degrees.  Flexion of the right knee was 0 to 130 degrees and 
left was 0 to 140 degrees.  During flare-ups flexion of the 
right knee was 0 to 120 degrees.  Examination of the muscles 
reflected the veteran's complaints, which included low back 
pain, knee joint pain, and pain in right buttocks.  The 
examiner indicated that the veteran had an injury to muscle 
group XVI.  The veteran had a healed scar in right buttock, a 
residual of a gunshot wound measuring about 2 by 3 
centimeters in diameter, slightly depressed, non-tender, and 
non-adherent.  There was atrophy of right buttocks muscles.  
Both lower extremities had fair muscle strength.  The 
examiner noted that the muscle group could move joints 
independently through useful range of motion but with 
limitation of motion due to pain.  X-ray showed no pelvic 
fracture.  

The veteran was again afforded a VA examination in May 2004.  
The claims folder was reviewed in conjunction with the 
examination.  Flexion of the right hip was 0 to 100 degrees, 
pain was beyond 90 degrees, and flare-ups were at 0 to 45 
degrees.  Extension was 0 to 15 degrees, pain was beyond 10 
degrees and with flare-ups it was 0 to 5 degrees.  Right knee 
flexion was 0 to 120 degrees.  In presenting the veteran's 
medical history as apparently reported by the veteran, the 
examiner noted that the veteran had alleged shrapnel injury 
to his right buttock, was initially treated at a field 
hospital, later was transferred to Manila for further 
treatment, and was discharged after several months.  The 
veteran complained of right hip pain and stiffness increasing 
in severity throughout the years, there no heat, no locking, 
and no instability.  The veteran had severe flare-ups 9/10 on 
pain scale, lasting for 10-12 hours, 3 times a week.  There 
was no infection in the right hip area.  The examiner noted 
that the veteran was very limited in his usual occupation and 
daily activities.  The veteran had painful motion of the 
right hip on extremes of motion, there was no redness, heat, 
edema, drainage or instability.  He had an antalgic gait, 
right with shortened stance and swing phase.  He had a "3 by 
2" oval scar, that was nontender, flat, hyperpigmented over 
the posterolateral aspect of the right hip joint, which was 
non-disfiguring and there was no tissue loss.  The veteran's 
range of motion was limited by pain and lack of endurance, 
weakness contributed to the disability.  X-rays showed no 
evidence of old fracture or dislocation injury over the right 
hip joint.  There was no demonstrable shrapnel or foreign 
metallic bodies over the right and left hip/pelvis areas.  
The diagnosis was residuals of shrapnel injury, right 
hip/buttock area, muscle group XVII degenerative joint 
disease, hip joints.  The examiner stated that the veteran 
was able to work as a policeman for more than 30 years after 
the war surgery.  The examiner opined that there was no 
evidence of bone, joint, nerve or severe muscle/tendon 
injury, the scar was nondisfiguring with no major or 
significant tissue loss and no repeated ulceration.  Thus the 
examiner concluded that the shrapnel wound is less likely the 
cause of the weakened movement, crepitation, pain, excess 
fatigability and atrophy of the injured area.  Further 
examination showed that the veteran stated that he was 
hospitalized after 3 months for the initial injury.  The 
examiner noted that the muscles that were injured were part 
of the pelvic girdle, right muscle group XVII.  There was no 
evidence of nerve, vascular or bony structure injuries.  The 
examiner indicated that the muscle strength was poor.  

A May 2004 note from a private doctor indicated that the 
veteran was suffering from low back pain, could not walk or 
stand alone, and was not able to work.  

In compliance with the December 2003 Board remand, the 
examiner during the May 2004 VA examination noted that muscle 
group XVII was affected by the veteran's shrapnel injury.  
During the November 2001 VA examination, it was stated that 
the veteran had injury to muscle group XVI.  The veteran is 
rated under Diagnostic Code 5317 for Muscle Group XVII, which 
provides higher disability ratings for the various degrees of 
impairment then does Diagnostic Code 5316 for Muscle Group 
XVI.  Thus, the veteran is not in anyway prejudiced by being 
rated under Diagnostic Code 5317.  

The medical evidence has not demonstrated that the veteran's 
residuals, of gunshot wound, right buttock, warrant a rating 
in excess of 20 percent.  Both the November 2001 and May 2004 
VA examination showed no evidence of infection in relation to 
the veteran's right buttock injury.  The veteran indicated 
that he was hospitalized for an extensive period after the 
initial injury, however service medical records less than a 
month after he was shot revealed that his wound was 
practically healed and that he would be able to return to 
duty in a few days.  Although throughout the years the 
veteran complained of pain and weakness, and had limitation 
of motion with pain, there was no evidence that he was unable 
to keep up with work requirements.  The May 2004 note from 
the private doctor indicated that the veteran was unable to 
work, nevertheless the May 2004 VA examination reported that 
the veteran was a policeman for 30 years after the war 
surgery.  There did not appear to be loss of deep fascia.  A 
May 1955 x-ray showed normal findings and indicated that 
there was no demonstrable soft tissue damage abnormality in 
the right buttock.  During the November 2001 VA examination, 
the examiner noted that both lower extremities had fair 
muscle strength.  The November 2001 VA examination reported 
that x-rays showed no pelvic fracture and the May 2004 VA 
examination indicated that there was no demonstrable shrapnel 
or foreign metallic bodies over the right and left hip/pelvis 
areas.  The veteran did have a scar in his right buttock, but 
this scar was not ragged, nontender, flat and only slightly 
depressed.  During the May 1955 VA examination, the scar was 
slightly adherent, by the November 2001 examination it was 
classified as nonadherent.  The veteran did have atrophy of 
the right buttocks muscles, as noted in the November 2001 VA 
examination.  During the May 2004 VA examination, the 
examiner stated that muscle strength was poor and the 
veteran's range of motion was limited by pain and lack of 
endurance, and weakness contributed to the disability.  
Nevertheless, the examiner opined that there was no evidence 
of bone, joint, nerve or severe muscle/tendon injury and the 
examiner concluded that the shrapnel wound is less likely the 
cause of the weakened movement, crepitation, pain, and excess 
fatigability of the injured area.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Entitlement to a total disability rating based on TDIU.

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran's only service-connected disability is his 
residuals, gunshot wound, right buttock, currently evaluated 
as 20 percent disabling.  Therefore, he does not meet the 
schedular criteria for consideration of unemployability under 
38 C.F.R. § 4.16(a) for any applicable time period.  However, 
the Board must still consider whether he is unemployable by 
reason of his service-connected disability.  38 C.F.R. § 
4.16(b).

In his March 2002 TDIU Form 21-8940, the veteran indicated 
that he had a 4 year high school education and stated that he 
could no longer stand for a long period of time and could 
hardly work because of his service-connected disability.  As 
discussed earlier, the May 2004 note from a private medical 
doctor indicated that the veteran was unable to work due to 
low back pain.  Conversely, during the May 2004 examination 
it was noted that the veteran worked as a policeman for more 
than 30 years after his war surgery.  Furthermore, in his 
June 2002 notice of disagreement, the veteran stated that he 
became too disabled to work since 1980 because of his 
service-connected disability.  He asserted that his age, lung 
disorder and diabetes contribute to his ability to be 
employed and that the primary reason is his service-connected 
disability.  

The Board stresses that in reaching a determination as to 
TDIU, the central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Accordingly, the Board may not consider the 
impact any nonservice-connected disorders have on the 
veteran's ability to obtain and retain substantially gainful 
employment.  While it is clear that the veteran suffers from 
his service-connected residuals of gunshot wound to the right 
buttock, he himself has asserted that his age, lung disorder 
and diabetes affect his ability to be employed.  Thus the 
preponderance of the available evidence is against a finding 
that the veteran's service-connected residuals of gunshot 
wound to the right buttock alone preclude substantially 
gainful employment in light of his employment history.  It 
follows that the evidence is not so evenly balanced so as to 
otherwise permit a favorable determination at this time.  38 
U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to both issues. 



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


